 
DATE: April 8, 2011
No: SZ HIGHPOWER 10097107/SL/ML


Shenzhen Highpower Technology Co., Ltd.


Dear Sirs,


Non-commitment financing


This confirmation letter is revised and detailed to the banking financing terms
and conditions of January 21, 2011, and replace the terms and conditions. Prior
to each bank to provide loans to all non-commitment of funding in accordance
with the following terms and conditions of this letter and continued to be used
for the relevant borrowers.


Our bank, standard chartered (the bank) is willing to provide non-commitment
financing (the financing) to the borrower:
 
1.
the borrower

 
SHENZHEN HIGHPOWER TECHNOLOGY CO., LTD.
Building A2, Luoshan Industrial Zone, Shanxia, Pinghu, Shenzhen, Guangdong,
China


2.
the total sum of financing

 
The total sum of financing under the contract is RMB13,182,000-or its equivalent
in USD.


3.
the amount, tenor, fee and purpose of all kinds financing



Type
 
Amount
 
Tenor
 
Fees
 
Purpose
                 
1.Import invoice financing
 
RMB13,182,000-or its equivalent in USD
 
120 days
 
RMB: base rate
USD:COF+2%
 
To finance the local purchase of raw materials
                 
2.LOANS AGAINST TRUST RECEIPT/IMPORT LOAN
 
USD 2,000,000
 
90 days
 
COF+2%
 
For the granting of Loans Against Trust Receipt/Import Loan to meet the drawings
under irrevocable letters of credit secured/unsecured by goods opened by the
Bank.
                 
3.IRREVOCABLE LETTER OF CREDIT SECURED/UNSECURED BY GOODS
 
USD 2,000,000
 
90 days
 
standard rates
 
For opening of irrevocable letters of credit secured/unsecured by goods ,
calling for drafts drawn at sight or usances of up to 90 days covering imports
of raw materials. /Prior evidence of insurance will be required for all “free on
board’ and ‘cost and freight’ shipment



 
 

--------------------------------------------------------------------------------

 


NOTES:
 
1. The financing under the financing contract, the China Banking Regulatory
Commission from time to time in force policies, regulations, rules or any other
normative documents under the working capital loans, should apply (Standard
Chartered Bank (China) Co., Ltd. General Terms of working capital loans).
The borrower which applies for self-pay working capital loans of RMB withdrawal,
shall be in accordance with the requirements to open a separate bank loan
accounts.


2. All of the above amount for financial products are shared, so the total
outstanding amount of credit facilities at any time shall not exceed
RMB13,182,000-or its equivalent in USD.


3.The tenor of the above product 2 and 3 shall not exceed 120 days.


4. Lord credit terms
The main financing bank shall comply with the terms of credit the terms and
conditions and other terms and conditions agreed upon from time to time. The
letter accompany the main credit terms for the borrower reference and execution.


5.Operating conditions
The bank shall notice the borrower other conditions from time to time. The
attachment 1 states the conditions that the borrower should follow (if
application).


6. The existing security documents and guarantee letter
The attachment 2 states the security documents and guarantee letter signed by
the beneficiary. The existing security documents and guarantee letter are still
effective.


7. Conditions Precedent
The borrower should provide all documents stated in attachment 3 required by the
bank, and be satisfied by the bank.


8. Foreign currency funding
All foreign financing under the contract should be checked by the bank on or
before March 3rd 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
For and on behalf of
Standard Chartered Bank (China) Limited, Shenzhen Branch
 

         
/s/ Chen Yan
   
/s/ Fang Jie Ling
 
Chen Yang
   
Fang Jie Ling
 
Relationship Manager
   
Branch Manager
 
Standard Chartered Bank (China) Limited, Shenzhen Branch
   
Standard Chartered Bank (China) Limited, Shenzhen Branch
 





We hereby accept and agree to abide by all the above terms and conditions.
 

         
/s/ Dang Yu Pan
       
For and on behalf of
       
[Shenzhen Highpower Technology Co., Ltd]
       
[Signed by Authorised person]
        [Affix Company Chop]         Ref:        

 
 
 

--------------------------------------------------------------------------------

 
 